                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANDY MARTIN,                                       Case No. 19-cv-01227-EMC
                                   8                    Plaintiff,
                                                                                            ORDER RE NEGATIVE DISCOUNT
                                   9             v.                                         RATE
                                  10     CITY OF SAN JOSE, et al.,                          Docket Nos. 137-38
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court has reviewed the parties’ briefs regarding Plaintiff’s expert Robert Johnson and

                                  15   his testimony relating to a negative discount rate. See Docket Nos. 137-38. The Court denies

                                  16   Defendants’ motion to strike Mr. Johnson’s testimony.

                                  17          First, the motion to strike is untimely. Defendants did not seek to exclude Mr. Johnson’s

                                  18   testimony until after he had already given his testimony to the jury. Defendants suggest that they

                                  19   did not know that there would be an issue with Mr. Johnson’s testimony until he actually testified

                                  20   at trial because that was the first time he provided concrete numbers for inflation rates and interest

                                  21   rates. That is not wholly accurate. While the interest rate applied under the formula was revised

                                  22   upward at trial (thereby lowering the PDV of projected medical expenses) – compared to his initial

                                  23   report – his methodology remained the same. His initial report also presented a negative discount

                                  24   rate. Yet Defendants brought no timely challenge. Moreover, even though Mr. Johnson did revise

                                  25   the interest rate input, Defendants do not contend that he failed to disclose his methodology.

                                  26   Defendants therefore have not been prejudiced. He was subject to cross-examination on his

                                  27   assumptions at trial. And Defendants still have an opportunity to rebut in their case-in-chief.

                                  28          Second, even if the motion to strike were timely, the Court would still deny it. The Ninth
                                   1   Circuit did not hold in Trevino v. United States, 804 F.2d 1512 (9th Cir. 1986), that a negative

                                   2   discount rate is per se unreasonable. The court’s ruling was based on flawed factual assumptions,

                                   3   not the conceptual issue of a negative discount rate. Nor is application of a negative discount rate

                                   4   barred by Jones v. Laughlin Steel Corp. v. Pfeifer, 462 U.S. 523 (1983). If Defendants take issue

                                   5   with the negative discount rate, that is a matter for cross-examination and rebuttal; it is not basis to

                                   6   exclude.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: May 24, 2021

                                  11

                                  12                                                     ______________________________________
Northern District of California
 United States District Court




                                                                                          EDWARD M. CHEN
                                  13                                                      United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
